On Appellant’s Motion for Rehearing
Appellant has pointed out that' we stated in our opinion that the name of the bank did not appear on the ledger sheet. At the request of appellant we have reexamined the exhibit. By a careful, almost- microscopic inspection thereof,- we find that we were mistaken, and thát it is possible by close scrutiny' to make out faintly the name of the bank. This does not, however,. change the fact that the amounts shown on the ledger sheet are entirely different from the amounts of the checks issued by appellant, or our holding that the trial' court’s conclusion No. 4 to the effect that the appellant failed to prove the checks in question were deposited to the guardianship account, is supported by the evidence. The ledger sheet, had it not been stricken, would not have constituted in itself evidence of probative force, and hence the striking thereof, if error, was harmless. Rule 434, T.R.C.P. The burden was upon appellant to prove by more than mere surmise that the money deposited *912in the account was a part of the proceeds of the checks in question.
The evidence shows that Mrs. Tidwell knew she was not entitled to the money. Since she failed to return it on demand, the judgment against her in the sum of $3,-036.21 rendered in our original opinion is reformed to the extent that it will bear interest as prayed for by appellant from February 28, 1957, instead of February 8, 1958. Our opinion is modified accordingly; otherwise, motion for rehearing is overruled.
WOODRUFF, J., not sitting.